                  Case 1:18-cr-00340-LGS Document 151 Filed 07/26/19 Page 1 of 2




                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
                                                                     DATE FILED: 7/26/2019




Application Granted. The status conference currently scheduled for
July 30, 2019 is adjourned to September 24, 2019 at 4:30 p.m. The
Clerk of the Court is directed to terminate the letter motion at
docket number 149.

Dated: July 26, 2019
New York, New York
Case 1:18-cr-00340-LGS Document 151 Filed 07/26/19 Page 2 of 2
